Case 1:19-cv-00004-ENV-SJB Document 8 Filed 06/14/19 Page 1 of 2 PageID #: 33



                                       505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                               tel. 516.303.0552
Sheehan & Associates, P.C.                                                     fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                               June 14, 2019
District Judge Eric N. Vitaliano
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                               Re:     1:19-cv-00004-ENV-SJB
                                                       Hightower v. Beyond Better Foods, LLC
Dear District Judge Vitaliano:

        This office represents the plaintiff in the above action. On April 17, 2019, plaintiff returned
an executed waiver of service, setting defendant’s answer or responsive pleading due on June 17,
2019. ECF No. 6. In accordance with your Honor’s Individual Motion Practice and Rules,
plaintiff, jointly with defendant, requests an extension of time for the filing of defendant’s answer
or responsive pleading. Section I(H).

        The original compliance date for defendant’s answer or responsive pleading is June 17,
2019 and there have been no previous requests for extending defendant’s time to answer or respond
and no previous requests were granted or denied. The parties have conferred regarding the timing,
substance and procedures related to defendant’s answer or responsive pleading and have reviewed
their respective calendars.

       The parties agreed that an extension of thirty days, so that defendant’s answer or responsive
pleading shall be due on July 18, 2019, would facilitate the orderly administration of this action
and preserve the resources of this Court. Thank you.

                                                               Respectfully submitted,

                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
Case 1:19-cv-00004-ENV-SJB Document 8 Filed 06/14/19 Page 2 of 2 PageID #: 34




                                       Certificate of Service

I certify that on June 14, 2019, I served the foregoing by the method below to the persons or entities
indicated, at their last known address of record (blank where not applicable).

                                            CM/ECF              First-Class Mail        Email
 Defendant’s Counsel                            ☒                     ☐                   ☐


                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
